



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Belleus, 2012
    ONCA 873

DATE: 20121211

DOCKET: C54615

Laskin, Goudge and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Belleus

Appellant

Robert B. Carew, for the appellant

Christine Josic and Nicholas Devlin, for the respondent

Heard: December 10, 2012

On appeal from the conviction entered on April 5, 2011 by
    Justice Neil L. Kozloff of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellants main ground of appeal is that the pat down search
    conducted by the officer was unreasonable because it went too far and became a
    search for inculpatory evidence.  We do not accept the appellants submission.

[2]

The trial judge gave a thorough and well reasoned ruling in which he
    found that the officers search was conducted solely for officer safety.  That
    finding was well supported by Officer Hagartys evidence, which the trial judge
    accepted.  Accordingly this main ground of appeal fails.

[3]

The appellants second ground of appeal is that the trial judges
    finding that the cocaine belonged to the appellant was speculative.  We
    disagree.

[4]

The amount of cocaine and its value justified the trial judges common
    sense inference that it belonged to the appellant.

[5]

Finally we note that s. 10(b) was not argued in this appeal.

[6]

The appeal is dismissed.


